Exhibit 10.2
AMENDMENT NUMBER ONE TO
2009 AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT
This AMENDMENT NUMBER ONE TO 2009 AMENDED AND RESTATED SECOND LIEN CREDIT
AGREEMENT (this “Amendment”), dated as of February 23, 2010, by and among
THERMADYNE INDUSTRIES, INC., a Delaware corporation (“Industries”), THERMAL
DYNAMICS CORPORATION, a Delaware corporation (“Dynamics”), VICTOR EQUIPMENT
COMPANY, a Delaware corporation (“Victor”), C & G MERGER CO., an Illinois
corporation (“C & G”), STOODY COMPANY, a Delaware corporation (“Stoody”),
THERMADYNE INTERNATIONAL CORP., a Delaware corporation (“International”, and
collectively with Stoody, C & G, Victor, Dynamics and Industries, the
“Borrowers”), the Guarantors party hereto, REGIONS BANK, as Administrative
Agent, Collateral Agent and Funding Agent (“Agent”) and the Persons signatory
hereto as Lenders. Unless otherwise specified herein, capitalized terms used in
this Amendment shall have the meanings ascribed to them in Article I of the
Credit Agreement (as hereinafter defined).
WHEREAS, the Borrowers, the Guarantors, Agent and Lenders have entered into that
certain 2009 Amended and Restated Second Lien Credit Agreement dated as of
August 14, 2009 (as further amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrowers and the Guarantors have requested that Agent and Lenders
amend certain provisions of the Credit Agreement; and
WHEREAS, the Agent and Lenders have agreed to amend the Credit Agreement as set
forth herein.
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Credit Agreement as follows:
(a) Article I of the Credit Agreement is hereby amended by inserting the
following definitions or, if contained therein, amending and restating such
definitions to read in their entirety as follows:
““Amendment Number One” means that certain Amendment Number One to 2009 Amended
and Restated Second Lien Credit Agreement entered into as of February 23, 2010
among the Borrowers, the other Credit Parties, the Agent and the Lenders
signatory thereto.”
““Amendment Number One Effective Date” means the date on which the Amendment
Number One becomes effective.”
Amendment Number One

 

 



--------------------------------------------------------------------------------



 



““Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.”
““Outstanding Foreign Investment Amount” has the meaning ascribed to it in
subsection 6.02(i) of the Credit Agreement.”
(b) Subsection 6.02(i) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(i) any Borrower may (x) make investments in, or create, any wholly-owned
Foreign Subsidiary and (y) make investments in other foreign Persons; provided
that:
(1) the aggregate amount of such foreign investments funded after the Amendment
Number One Effective Date permitted by clause (x) and clause (y) of this
subsection 6.02(i) outstanding from time to time, exclusive of investments
permitted by subsection 6.02(k), (the “Outstanding Foreign Investment Amount”)
shall not exceed $10,000,000; provided that when calculating the Outstanding
Foreign Investment Amount at any point in time, the amount of such investments
shall be reduced by the total of the amounts repatriated on and after the after
the Amendment Number One Effective Date to any Borrower on account of such
investments made in wholly-owned Foreign Subsidiaries, even if such reduction
reduces the Outstanding Foreign Investment Amount to less than $0;
(2) the aggregate amount of such foreign investments permitted by clause (y) of
this subsection 6.02(i) funded after the Amendment Number One Effective Date
shall not exceed $3,000,000;
(3) if, at the time of any such proposed investment, (A) an Event of Default has
occurred and is continuing and (B) the Outstanding Foreign Investment Amount
exceeds $5,000,000 or would exceed $5,000,000 after giving effect to such
proposed investment, such proposed investment shall be subject to the prior
approval of Agent acting in its sole discretion;
(4) 65% of the stock of any such direct Foreign Subsidiary (except in that in
the case of the Australian Collateral Party, 100% of such stock) shall be
pledged to secure the Obligations; and
(5) Borrowers shall, concurrently with the delivery of financial statements for
each Fiscal Month, deliver to Agent a summary of foreign investments in Foreign
Subsidiaries and other Persons, net of repatriations;”
2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Credit Parties represent and warrant to each of the
Lenders and the Agent, that, after giving effect to this Amendment, (a) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, and (b) no Default or Event of Default has occurred and is
continuing.
Amendment Number One

 

2



--------------------------------------------------------------------------------



 



3. Effectiveness. This Amendment shall become effective as of the date set forth
above on the date (the “Amendment Number One Effective Date”) on which the Agent
shall have received:
(a) execution and delivery of this Amendment by Agent, the Lenders and Credit
Parties;
(b) execution and delivery of an amendment to the First Lien Credit Agreement by
each of the parties thereto; and
(c) payment in full of all fees, costs and expenses, including the reasonable
fees, costs and expenses of counsel or other advisors for advice, assistance, or
other representation in connection with this Amendment, as provided in
Section 9.05(a) of the Credit Agreement.
4. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Collateral Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement, as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission
shall be as effective as delivery of a manually executed counterpart hereof.
Amendment Number One

 

3



--------------------------------------------------------------------------------



 



6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
7. Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.
8. Reaffirmation. Each of the Guarantors hereby acknowledges receipt and notice
of, and consents to the terms of, this Amendment, and affirms and confirms its
guarantee of the Obligations and, if applicable, the pledge of and/or grant of a
security interest in its assets as Collateral to secure the Obligations, all as
provided in the Collateral Documents as originally executed, and acknowledges
and agrees that such guarantee, pledge and/or grant of security interest
continue in full force and effect in respect of, and to secure, the Obligations
under the Credit Agreement, as amended hereby, and the other Loan Documents.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
Amendment Number One

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

            THERMADYNE INDUSTRIES, INC.,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        THERMAL DYNAMICS CORPORATION,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        VICTOR EQUIPMENT COMPANY,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        C & G MERGER CO.,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        STOODY COMPANY,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO     

Signature Page to
Amendment Number One

 

5



--------------------------------------------------------------------------------



 



            THERMADYNE INTERNATIONAL CORP.,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        THERMADYNE HOLDINGS CORPORATION,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        C&G SYSTEMS HOLDING, INC.,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        CIGWELD PTY LTD.,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO        THERMADYNE AUSTRALIA PTY LTD.,
      By:   /s/ Steven A. Schumm         Name:   Steven A. Schumm       
Title:   EVP CFO & CAO     

Signature Page to
Amendment Number One

 

6



--------------------------------------------------------------------------------



 



            REGIONS BANK, individually, and as
Administrative Agent, Collateral Agent and
Funding Agent
      By:   /s/ Eric J. Knoll         Name:   Eric J. Knoll        Title:   Vice
President     

Signature Page to
Amendment Number One

 

7



--------------------------------------------------------------------------------



 



                     
 
                        NORTHWOODS CAPITAL IV, LIMITED    
 
                            By: Angelo, Gordon & Co., L.P., as Collateral
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli
 
   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    
 
                        NORTHWOODS CAPITAL V, LIMITED    
 
                            By: Angelo, Gordon & Co., L.P., as Collateral
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    
 
                        NORTHWOODS CAPITAL VI, LIMITED    
 
                            By: Angelo, Gordon & Co., L.P., as Collateral
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    
 
                        NORTHWOODS CAPITAL VII, LIMITED    
 
                            By: Angelo, Gordon & Co., L.P., as Collateral
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    

Signature Page to
Amendment Number One

 

8



--------------------------------------------------------------------------------



 



                          NORTHWOODS CAPITAL VIII, LIMITED    
 
                            By: Angelo, Gordon & Co., L.P., as Collateral
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    
 
                        JRG REINSURANCE COMPANY, LTD.    
 
                            By: Angelo, Gordon & Co., L.P., as Investment
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    
 
                        AG GLOBAL DEBT STRATEGY PARTNERS, L.P.    
 
                            By: Angelo, Gordon & Co., L.P., its Fund Adviser    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    
 
                        SUMMER HILL FIXED INCOME AG, LLC    
 
                            By: Angelo, Gordon & Co., L.P., its Investment
Manager    
 
                   
 
          By:   /s/ Bradley Pattelli    
 
                   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    

Signature Page to
Amendment Number One

 

9



--------------------------------------------------------------------------------



 



                     
 
                        AG DIVERSIFIED CREDIT STRATEGIES MASTER, L.P.    
 
                            By: AG Diversified Credit Strategies GP, LLC,
its General Partner    
 
                            By: Angelo, Gordon & Co., L.P., its Manager    
 
                   
 
          By:   /s/ Bradley Pattelli
 
   
 
              Name: Bradley Pattelli    
 
              Title:   Managing Director    

Signature Page to
Amendment Number One

 

10